Citation Nr: 1758342	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for peripheral neuropathy of the right upper extremity.

2. Entitlement to a rating in excess of 10 percent for residuals of ganglion cyst excision of the right wrist, with degenerative changes.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to August 1954. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction has since been transferred to the RO in Oakland, California.

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) at a videoconference hearing in November 2014. A transcript of the hearing is associated with the claims file. The VLJ who presided at this hearing is no longer employed by the Board. A November 2017 Board correspondence provided the Veteran an opportunity to appear before another VLJ at a new Board hearing. The Veteran stated that he did not wish to appear at another Board hearing and requested that his appeal be considered on the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded in January 2015 for a VA examination, which was conducted in June 2015. Subsequent to the June 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the June 2015 VA examination report included only general range of motion findings and does not include range of motion findings for active and passive range of motion. As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

In addition, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the issue of limitation of motion and any other functional loss experienced during flare-ups. 

Furthermore, the Veteran's claim of entitlement to TDIU is inextricably intertwined with the appeal seeking an increased rating for peripheral neuropathy of the right upper extremity and residuals of ganglion cyst excision of the right wrist, with degenerative changes. Thus, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of those claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from June 2017 onward. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.  

2. After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of all impairments due to his service-connected peripheral neuropathy of the upper extremity and right wrist residuals of ganglion cyst. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All indicated tests must be performed, and all findings must be reported in detail.

The examiner must describe the nature and severity of all manifestations of the Veteran's peripheral neuropathy of the upper extremity and right wrist residuals of ganglion cyst. 

The examiner must provide information concerning whether the Veteran has complete paralysis of the affected nerve and whether the joint is ankylosed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both wrists in active motion, passive motion, weightbearing, and non-weightbearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she must specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

The examiner must also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his right wrist and upper extremity symptoms and/or after repeated use over time. Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion or other functional loss experienced during a flare-up or after repeated use over time. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

In addition, the examiner must reference any daily or occupational impairment associated with the Veteran's service-connected peripheral neuropathy of the upper extremity and right wrist residuals of ganglion cyst. A complete rationale for any opinion offered must be provided. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, the examiner must so state and must explain why the opinion sought cannot be offered without resort to speculation.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


